EXHIBIT 32.1 SECTION In connection with the accompanying Quarterly Report on Form 10-Q of Green Carbon Technologies Corp. for the quarter ended September 30, 2010, the undersigned, David Rendina, President and Chief Executive Officer of Green Carbon Technologies Corp., does hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) such Quarterly Report on Form 10-Q for the quarter ended September 30, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in such Quarterly Report on Form 10-Q for the quarter ended September 30, 2010 fairly presents, in all material respects, the financial condition and results of operations of Green Carbon Technologies Corp. Date:November 19, 2010 /s/ David Rendina David Rendina President and Chief Executive Officer, and principal financial officer 1
